DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180129110 A1 (SYN; SEONGYEOL et al.)


    PNG
    media_image1.png
    376
    491
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    758
    403
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    741
    337
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    747
    406
    media_image4.png
    Greyscale

Per claims 1 and 11, Syn teaches a liquid crystal display panel, comprising: an array substrate [301], comprising a first substrate [301] and a plurality of pixel units arrayed on the first substrate [region defined by scan and signal lines]; a second substrate [302] and a common electrode disposed on the second substrate and opposite to the pixel units [330]; a liquid crystal layer disposed between the array substrate and the color filter substrate [333]; wherein each of the pixel units comprises a thin film transistor layer [TFT1] and a pixel electrode [PE1,PE2], wherein the pixel electrode comprises a first pixel electrode [PE2], a second pixel electrode [PE1], and a spacing region disposed between the first pixel electrode and the second pixel electrode [see spacing shown by figure 7], wherein the first pixel electrode is a main pixel electrode, and the second pixel electrode is a secondary pixel electrode [so named].  
Syn lacks, but common knowledge teaches, a color filter substrate disposed opposite to the array substrate.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claims 2 and 12, Syn teaches the liquid crystal display panel according to claim 1, wherein the thin film transistor layer comprises a first electromagnetic shielding wire [751], wherein an orthographic projection of the first electromagnetic shielding wire on the pixel electrode is located at the spacing region between the first pixel electrode and the second pixel electrode [see figure 2 and 4], and wherein a voltage input to the first electromagnetic shielding wire is the same as a voltage input to the common electrode [see paragraph 0065, “The storage voltage is substantially the same as a common voltage of the common electrode 330”.]  
Per claims 3 and 13, Syn teaches the liquid crystal display panel according to claim 2, wherein the second pixel electrode is disposed along an outer boundary of the first pixel electrode [see figure 7].  
Per claims 4 and 14, Syn teaches the liquid crystal display panel according to claim 3, wherein a routing area is disposed between adjacent two of the pixel units, wherein an enclosed area is formed between the second pixel electrode and the routing area, and wherein the first [the space between the upper pixel unit shown in figure 2 and a lower pixel not shown in figure 4 is the routing area].  
Per claims 5 and 15, Syn teaches the liquid crystal display panel according to claim 4, wherein the second pixel electrode comprises a main portion [branch portions of the electrode extending in row direction] and an extending portion connected to the main portion [strip portion extending vertically], wherein the main portion and the first pixel electrode are disposed along a row direction of the pixel units, and wherein the extending portion and the first pixel electrode are disposed along the column direction of the pixel units [see main rectangular portion for at the top and extending side strip portion in figure 7].  
Per claims 6 and 16, Syn teaches the liquid crystal display panel according to claim 5, wherein the first electromagnetic shielding wire comprises a first shielding wire disposed along the column direction of the pixel units [751], and an orthographic projection of the first shielding wire on the pixel electrode is disposed between the first pixel electrode and the main portion [see figures 2, 4, and 7].  
Per claims 7 and 17, Syn teaches the liquid crystal display panel according to claim 6, wherein a reinforced wire is disposed along the row direction of the pixel unit on the first shielding wire [750], and a plurality of the reinforced wires is arranged at intervals along the column direction of the pixel units [753].  
Per claims 8 and 18, Syn teaches the liquid crystal display panel according to claim 5, wherein the first electromagnetic shielding wire comprises a second shielding wire disposed along the row direction of the pixel units [horizontal branches at the tome and middle region of the pixel unit], and an orthographic projection of the second shielding wire on the pixel [see figures 2 and 4].  
Per claims 9 and 19, Syn teaches the liquid crystal display panel according to claim 1, wherein the thin film transistor layer comprises a second electromagnetic shielding wire disposed along the row direction of the pixel units [top horizontal portion of 751], wherein the second electromagnetic shielding wire is disposed along the outer boundary of the second pixel electrode [see figures 2 and 4], and wherein a voltage input to the second electromagnetic shielding wire is the same as a voltage input to the common electrode [see paragraph 0065].  
Per claims 10 and 20, Syn teaches the liquid crystal display panel according to claim 2, wherein the thin film transistor layer comprises a first metal layer disposed on the first substrate, and the first electromagnetic shielding wire and the first metal layer are disposed on a same layer [see the scan line GL1].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871